 

Exhibit 10.1

 



SHARE PURCHASE AGREEMENT

 

This Share Purchase Agreement (this “Agreement”) is dated as of January 13, 2016
among iBio, Inc., a Delaware corporation (the “Company”), and Eastern Capital
Limited, a Cayman Islands corporation (including its successors and assigns, the
“Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to the Purchaser, and the Purchaser desires to purchase from the
Company, shares of common stock of the Company, as more fully described in this
Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

ARTICLE I
DEFINITIONS

 

1.1  Definitions. In addition to the terms defined elsewhere in this Agreement
the following terms have the meanings set forth in this Section 1.1:

 

“Additional Listing Application” means an application for the listing of the
Shares with the NYSE MKT in the form required by the NYSE MKT.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act. With respect to the Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as the Purchaser will be deemed to be an Affiliate of the Purchaser. For the
purposes of this Agreement, the Company and its Subsidiaries will not be deemed
an Affiliate of Purchaser or its subsidiaries and the Purchaser and its
subsidiaries will not be deemed an Affiliate of the Company or its Subsidiaries.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” shall have the meaning assigned to such term in Section 2.1.

 

“Closing Date” shall have the meaning assigned to such term in Section 2.1.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share.

 



 

 

 

“Company Counsel” means Andrew Abramowitz, PLLC, with offices located at 565
Fifth Avenue, 9th Floor, New York, New York 10017.

 

“Disclosure Schedules” shall have the meaning assigned to such term in Section
3.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Financial Statements” shall have the meaning assigned to such term in Section
3.1(f).

 

“GAAP” shall have the meaning assigned to such term in Section 3.1(f).

 

“Indemnified Liability” shall have the meaning assigned to such term in Section
4.5.

 

“Indemnified Persons” shall have the meaning assigned to such term in Section
4.5.

 

“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.1(l).

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other similar restriction.

 

“Losses” shall have the meaning assigned to such term in Section 4.5.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(a).

 

“Outside Date” shall have the meaning assigned to such term in Section 5.1(a).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Purchase Amount” shall have the meaning assigned to such term in Section 2.1.

 

“Purchaser Party” shall have the meaning assigned to such term in Section 4.6.

 

“Purchaser Statements” shall have the meaning assigned to such term in Section
3.2(h).

 

“Required Approvals” shall have the meaning assigned to such term in Section
3.1(d).

 

“SEC Documents” shall have the meaning assigned to such term in Section 3.1(f).

 

“Shares” shall have the meaning assigned to such term in Section 2.1.

 



 2 

 

 

“Subsidiary” means any direct or indirect subsidiary of the Company and shall,
where applicable, include any direct or indirect subsidiary of the Company
formed or acquired after the date hereof.

 

“Trading Day” means a day on which the New York Stock Exchange is open for
trading.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: NYSE MKT, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, or the New York Stock Exchange or the OTC Bulletin Board.

 

“Transaction Documents” means this Agreement and all exhibits and schedules
hereto.

 

“Transfer Agent” means Continental Stock Transfer & Trust Company, the current
transfer agent of the Company with a mailing address of 17 Battery Place, New
York, New York 10004, and any successor transfer agent of the Company.

 

“Warrants” shall have the meaning assigned to such term in Section 2.1.

 

“Warrant Shares” shall have the meaning assigned to such term in Section 2.1.

 

ARTICLE II
PURCHASE AND SALE

 

2.1  Purchase and Sale; Closing. On the Closing Date, upon the terms and subject
to the conditions set forth herein, the Company agrees to sell, and the
Purchaser agrees to purchase 3,500,000 shares of Common Stock (the “Shares”),
for a per Share purchase price of $0.622, resulting in an aggregate purchase
price of $2,177,000 (the “Purchase Amount”). Simultaneously with the closing of
the sale and purchase of Shares hereunder, the Purchaser shall exercise its
Warrants, dated April 26, 2013 (the “Warrants”), to purchase 1,784,000 shares of
Common Stock (“Warrant Shares”), in accordance with the procedures set forth in
the Warrants. Subject to the satisfaction of the conditions set forth in Section
2.3, the closing of the transactions contemplated hereunder (the “Closing”)
shall occur at the offices of Company Counsel on the third Trading Day following
the date that the Additional Listing Application for the Shares is approved by
the NYSE MKT or such other place or such other date as the parties may mutually
agree (the “Closing Date”).

 

2.2  Closing Deliveries.

 

(a)  On the Closing Date, the Company shall deliver or cause to be delivered to
the Purchaser irrevocable instructions to the Transfer Agent instructing the
Transfer Agent to deliver a certificate evidencing the Shares registered in the
name of the Purchaser.  

 

(b)  On the Closing Date, the Purchaser shall deliver or cause to be delivered
to the Company (i) the Purchase Amount by wire transfer of immediately available
funds to the account notified in writing by the Company, and (ii) a duly
executed Notice of Exercise in the form attached to the Warrants, exercising the
Purchaser’s right to purchase all of the Warrant Shares, together with the
exercise price for such Warrant Shares as provided in the Warrants.

 



 3 

 

 

2.3  Closing Conditions.

 

(a)  The obligations of the Company hereunder to effect the Closing are subject
to the following conditions being met:  

 

(i)  the representations and warranties of the Purchaser contained in this
Agreement (A) that are not qualified as to “materiality” shall be true and
correct in all material respects as of the Closing Date, and (B) that are
qualified as to “materiality” shall be true and correct as of the Closing Date,
except to the extent such representations and warranties are made as of another
date, in which case such representations and warranties shall be true and
correct in all material respects or true and correct, as the case may be, as of
such specified date;

 

(ii)  the NYSE MKT shall have approved the Additional Listing Application for
the Shares; and

 

(iii)  all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing Date shall have been performed.

 

(b)  The obligations of the Purchaser hereunder to effect the Closing are
subject to the following conditions being met:

 

(i)  the representations and warranties of the Company contained in this
Agreement (A) that are not qualified as to “materiality” shall be true and
correct in all material respects as of the Closing Date, and (B) that are
qualified as to “materiality” shall be true and correct as of the Closing Date,
except to the extent such representations and warranties are made as of another
date, in which case such representations and warranties shall be true and
correct in all material respects or true and correct, as the case may be, as of
such specified date;

 

(ii)  the NYSE MKT shall have approved the Additional Listing Application for
the Shares;

 

(iii)  all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

(iv)  there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and

 

(v)  from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission or the Company’s principal Trading
Market (except for any suspension of trading of limited duration agreed to by
the Company, which suspension shall be terminated prior to the Closing).



 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1  Representations and Warranties of the Company. Except as set forth under
the corresponding section of the disclosure schedules delivered to the Purchaser
concurrently herewith (the “Disclosure Schedules”), attached hereto as Exhibit
A, which Disclosure Schedules shall be deemed a part hereof, the Company hereby
makes the representations and warranties set forth below to the Purchaser as of
the date hereof and as of the Closing Date (or if a date is specified in a
representation or warranty, as of such specified date):

 



 4 

 

 

(a)   Organization and Qualification. The Company is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the State of Delaware, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. The
Company is not in violation or default of any of the provisions of its
certificate of incorporation, bylaws or other organizational or charter
documents. The Company is duly qualified to conduct business and is in good
standing as a foreign corporation in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, properties or condition (financial or otherwise)
of the Company and its Subsidiaries, taken as a whole, or (iii) a material
adverse effect on the Company’s ability to perform in any material respect on a
timely basis its obligations under any Transaction Document (any of (i), (ii) or
(iii), a “Material Adverse Effect”) and no Proceeding has been instituted in any
such jurisdiction revoking, limiting or curtailing or seeking to revoke, limit
or curtail such power and authority or qualification.

 

(b)  Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents, to issue the Shares in accordance with the
terms hereof and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby, including the issuance of the Shares, have been duly authorized by
all necessary action on the part of the Company and no further action is
required by the Company, the Board of Directors or the Company’s stockholders in
connection therewith other than in connection with the Required Approvals. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof and thereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally.

 

(c)  No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the other
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Shares) do not and will not: (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations and the rules and regulations of any Trading Market on which the
Common Stock is traded or quoted), or by which any property or asset of the
Company or a Subsidiary is bound or affected, except in the cases of conflicts
described in clauses (ii) or (iii) that would not have a Material Adverse
Effect.

 



 5 

 

 

(d)  Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, including
but not limited to the issuance and sale of Shares, other than (i) filings
required pursuant to the Exchange Act, (ii) the filing of Form D with the
Commission and such filings as are required to be made under applicable state
securities laws, and (iii) the filing of the Additional Listing Application
(collectively, the “Required Approvals”) and filings which if not made would not
result in a Material Adverse Effect.

 

(e)  Issuance of the Shares. The Shares are duly authorized and, when issued and
paid for in accordance with the applicable Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all taxes
and charges with respect thereof and free and clear of all Liens imposed by the
Company other than restrictions on transfer provided for in the Transaction
Documents. The issuance of the Shares as contemplated hereunder will not violate
any preemptive or similar rights of the holders of any shares of Common Stock or
other securities of the Company.

 

(f)  SEC Reports. The Company has filed all reports required to be filed by it
under the Exchange Act, for the previous two years (or such shorter period as
the Company was required by law to file such material) (all of the foregoing and
all exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “SEC Documents”). As of their respective dates, the SEC Documents complied
in all material respects as to form with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Documents, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The Company has
advised the Purchaser that a correct and complete copy of each of the SEC
Documents (together with all exhibits and schedules thereto and as amended to
date) is available at http://www.sec.gov, a website maintained by the Commission
where the Purchaser may view the SEC Documents. The financial statements of the
Company included in the SEC Documents (the “Financial Statements”) comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in all material respects in
accordance with generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto, and fairly present in all
material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended.

 



 6 

 

 

(g)  Brokers. The Company has not employed any unaffiliated broker or finder, or
incurred any liability for any brokerage or finders fees or any similar fees or
commissions in connection with the transactions contemplated by this Agreement.

 

(h)  Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. Except as disclosed in the SEC
Documents, the Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market.

 

(i)  Material Changes; Undisclosed Events, Liabilities or Developments. Since
the date of the latest quarterly financial statements included within the SEC
Reports, except as specifically disclosed in the SEC Reports, (A) there has been
no event, occurrence of development that has had or could reasonably be expected
to result in a Material Adverse Effect, (B) the Company has not incurred any
liabilities (contingent or otherwise) other than (x) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (y) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (D) the Company has not altered its method of
accounting, (E) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed, or made any agreements to purchase or redeem any shares of its capital
stock and (F) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock option plans.

 

(j)  Private Placement. Assuming the accuracy of the representations and
warranties of the Purchaser set forth in Section 3.2, no registration under the
Securities Act is required for the offer and sale of the Shares by the Company
as contemplated hereby.

 

(k)  No Integrated Offering. With the exception of any other anticipated
purchase of Common Stock from the Company by the Purchaser, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Shares to be integrated with prior offerings by the Company for
purposes of (i) the Securities Act which would require the registration of any
such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.

 

(l)  Intellectual Property. Except as set forth in the SEC Reports, to the
Company’s knowledge, the Company and the Subsidiaries have, or have rights to
use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights as described in the SEC
Reports as necessary or required for use in connection with their respective
businesses and which the failure to so have would have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). None of, and neither the
Company nor any Subsidiary has received a notice (written or otherwise) that any
of, the Intellectual Property Rights has expired, terminated or been abandoned,
or is expected to expire or terminate or be abandoned, within two (2) years from
the date of this Agreement. Neither the Company nor any Subsidiary has received,
since the date of the latest audited financial statements included within the
SEC Reports, a written notice of a claim or otherwise has any knowledge that the
Intellectual Property Rights violate or infringe upon the rights of any Person,
except as would not have or reasonably be expected to not have a Material
Adverse Effect. To the knowledge of the Company, all such Intellectual Property
Rights are enforceable and, to the knowledge of the Company, there is no
existing infringement by another Person of any of the Intellectual Property
Rights. The Company and its Subsidiaries have taken reasonable security measures
to protect the secrecy, confidentiality and value of all of their intellectual
properties, except where failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 



 7 

 

 

3.2  Representations and Warranties of the Purchaser. The Purchaser represents
and warrants to the Company as of the date hereof and as of the Closing Date (or
if a date is specified in a representation or warranty, as of such specified
date) as follows:

 

(a)  Organization; Authority. The Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by the
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate or similar action on the part of
the Purchaser. Each Transaction Document to which it is a party has been duly
executed by the Purchaser, and when delivered by the Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of the Purchaser, enforceable against it in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(b)  Own Account. The Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Shares as principal for its
own account and not with a view to or for distributing or reselling such Shares
or any part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Shares in
violation of the Securities Act or any applicable state securities law and has
no direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of such Shares in violation of the
Securities Act or any applicable state securities law.

 



 8 

 

 

(c)  Purchaser Status. At the time the Purchaser was offered the Shares, it was,
and at the date hereof it is an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act. The
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act. The information set forth in the Accredited Investor
Questionnaire completed by the Purchaser and delivered to the Company is
complete and accurate.

 

(d)  Experience of the Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment. The Purchaser (i) has adequate means of
providing for its current needs in the same manner as it would have been able to
provide prior to making the investment in the Shares, (ii) has no need for
liquidity in this investment, (iii) is aware of and able to bear the risks of
this investment for an indefinite period of time and (iv) is presently able to
afford a complete loss of such investment.

 

(e)  General Solicitation. The Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

(f)  Information. The Purchaser represents that it has access to and has
reviewed copies of the Company’s SEC Documents and each of the exhibits attached
hereto. The Purchaser and its attorneys, investment advisors, business advisors,
tax advisors and accountants have had sufficient access to all documents and
records pertaining to the Company and this proposed investment, including but
not limited to the SEC Documents and the exhibits attached hereto. Additionally,
the Purchaser and all of its advisors have had the opportunity to ask questions
and receive answers concerning the terms and conditions of the offering and
other matters pertaining to this investment, and all such questions have been
answered to the satisfaction of the Purchaser. The Purchaser and all of its
advisors have had an opportunity to obtain any additional information which the
Company possesses, or can acquire without unreasonable effort or expense,
necessary to verify the accuracy of the information furnished in the SEC
Documents and any exhibits attached hereto.

 

(g)  Risk/Lack of Market. The Purchaser recognizes that an investment in the
Shares involves significant risks, including, without limitation, those set
forth in the SEC Documents. The Purchaser acknowledges that the Company’s
continued operation is highly dependent upon its ability to raise substantial
additional capital and/or increase revenues. No assurance can be given that the
Company will be successful in raising any such capital and/or increasing
revenues. The failure to raise such capital and/or increase revenues will have a
material adverse effect on the Company’s operations and financial condition. The
Purchaser realizes that it may not be able to sell or dispose of any of the
Shares and that no market of any kind (public or private) may be available for
any of the Shares at the time the Purchaser elects to sell its Shares. In
addition, the Purchaser understands that its right to transfer the Shares will
be subject to restrictions contained in applicable federal and state securities
laws.

 



 9 

 

 

(h)  Accuracy of Representations of Purchaser. The representations, warranties
and agreements made by the Purchaser herein have been made with the intent that
they be relied upon by the Company for purposes of the transactions contemplated
by this Agreement. The Purchaser represents and warrants that none of the
representations or warranties made by the Purchaser herein or the Accredited
Investor Questionnaire submitted by the Purchaser to the Company (“Purchaser
Statements”) contains any false or misleading statement or omits to state a
material fact.

 

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

 

4.1  Transfer Restrictions.

 

(a)  The Shares may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Shares other than pursuant
to an effective registration statement or an exemption under the Securities Act,
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Shares under the Securities Act. As a condition
of any transfer, any such transferee, other than with respect to a transfer
pursuant to a registration statement or an exemption under the Securities Act,
shall agree in writing to be bound by the terms of this Agreement and shall have
the rights of the Purchaser under this Agreement.

 

(b)  The Purchaser agrees to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Shares substantially in the following
form:

 

THESE SHARES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 

4.2  Additional Listing Application. Promptly following the date hereof, the
Company shall submit the Additional Listing Application to the NYSE MKT.

 

4.3  Use of Proceeds. The Company shall use the net proceeds from the sale of
the Shares hereunder for general corporate purposes.

 

4.4  Form D. The Company agrees to timely file a Form D with respect to the
Shares as required under Regulation D and to provide a copy thereof, promptly
upon request of the Purchaser.

 



 10 

 

 

4.5  Indemnification by Purchaser. The Purchaser shall indemnify the Company and
its stockholders, directors, officers, employees, agents and any of the
affiliates of the foregoing (the “Indemnified Persons”) and hold harmless the
Indemnified Persons from and against any and all loss, cost, liability, damages,
penalties, actions, suits, and expenses (including reasonable attorneys’ fees
and other legal expenses) (“Losses”) which may be imposed upon, asserted
against, paid or incurred by the Indemnified Persons (except and only to the
extent that the same arises solely from gross negligence or willful misconduct
on the part of an Indemnified Person) at any time or from time to time in
connection with the enforcement of the terms hereof or of any Transaction
Document against the Purchaser, or related to the consummation of the
transactions contemplated hereby or under any Transaction Document with respect
to the Purchaser, including the prosecution or defense of any suit against the
Purchaser relating to or arising out of this Agreement or any Transaction
Document, or any breach by the Purchaser of its representations and warranties
hereunder or under any Transaction Document or the default by the Purchaser
under this Agreement or any Transaction Document (collectively the “Indemnified
Liability”); provided, however, that the Purchaser shall not be liable for the
payment to any Indemnified Person of any portion of such Indemnified Liability
resulting from the gross negligence or willful misconduct on the part of an
Indemnified Person. If any action shall be brought against any Indemnified
Person in respect of which indemnity may be sought pursuant to this Agreement,
such Indemnified Person shall promptly notify the Purchaser in writing, and the
Purchaser shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Indemnified Person. Any Indemnified
Person shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Person except to the extent that (i)
the employment thereof has been specifically authorized by the Purchaser in
writing, (ii) the Purchaser has failed after a reasonable period of time to
assume such defense and to employ counsel or (iii) in such action there is, in
the reasonable opinion of such separate counsel, a material conflict on any
material issue between the position of the Purchaser and the position of such
Indemnified Person, in which case the Purchaser shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Purchaser will not be liable to any Indemnified Person under this Agreement (i)
for any settlement by a Indemnified Person effected without the Purchaser’s
prior written consent, which shall not be unreasonably withheld or delayed or
(ii) to the extent, but only to the extent, that a loss, claim, damage or
liability is attributable to any Indemnified Person’s breach of any of the
representations, warranties, covenants or agreements made by such Indemnified
Person in this Agreement or any Transaction Document.

 

4.6  Indemnification by Company. The Company shall indemnify the Purchaser and
its directors, officers, shareholders, members, partners, employees and agents
(each, a “Purchaser Party”) and hold harmless the Purchaser Parties from and
against any and all Losses which may be imposed upon, asserted against, paid or
incurred by the Purchaser Parties (except and only to the extent that the same
arises solely from gross negligence or willful misconduct on the part of a
Purchaser Party) at any time or from time to time in connection with (a) any
breach of any of the representations, warranties, covenants or agreements made
by the Company in this Agreement or any Transaction Document or (b) any action
instituted against the Purchaser, or any of its Affiliates, by any stockholder
of the Company who is not an Affiliate of the Purchaser, with respect to any of
the transactions contemplated by this Agreement (unless such action is based
upon a breach of the Purchaser’s representations, warranties or covenants under
this Agreement or any agreements or understandings the Purchaser may have with
any such stockholder or any violations by the Purchaser of state or federal
securities laws or any conduct by the Purchaser which constitutes fraud, gross
negligence, willful misconduct or malfeasance). If any action shall be brought
against any Purchaser Party in respect of which indemnity may be sought pursuant
to this Agreement, such Purchaser Party shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing reasonably acceptable to the Purchaser Party. Any
Purchaser Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Purchaser Party except to the extent
that (i) the employment thereof has been specifically authorized by the Company
in writing, (ii) the Company has failed after a reasonable period of time to
assume such defense and to employ counsel or (iii) in such action there is, in
the reasonable opinion of such separate counsel, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Company will not be liable to any Purchaser Party under this Agreement (i) for
any settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed or (ii) to the
extent, but only to the extent, that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or any Transaction Document.

 



 11 

 

 

ARTICLE V



MISCELLANEOUS

 

5.1  Termination. This Agreement may be terminated at any time prior to the
Closing:

 

(a)  by either the Company or the Purchaser, if the Closing shall not have
occurred by March 31, 2016 (the “Outside Date”); provided, however, that the
right to terminate this Agreement under this Section 5.1(a) shall not be
available to any party whose failure to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing to occur on or prior to such date;

 

(b)  by either the Company or the Purchaser if there shall be in effect any
final and nonappealable law, order or other legal restraint or prohibition by
any governmental, regulatory, listing or administrative authority, agency or
commission or any court, tribunal or judicial body preventing or making illegal
the consummation of the transactions contemplated hereby;

 

(c)  by the Company if the Purchaser shall have breached any of its
representations, warranties, covenants or agreements contained in this Agreement
which would give rise to the failure of a condition set forth in Section 2.3(a),
which breach cannot be or has not been cured within five days after the giving
of written notice by the Company to the Purchaser specifying such breach;

 

(d)  by the Purchaser if the Company shall have breached any of its
representations, warranties, covenants or agreements contained in this Agreement
which would give rise to the failure of a condition set forth in Section 2.3(b),
which breach cannot be or has not been cured within five days after the giving
of written notice by the Purchaser to the Company specifying such breach; or

 



 12 

 

 

(e)  by the mutual written consent of the Company and the Purchaser

 

5.2  Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.3  Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day, (c)
the second (2nd) Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

 

5.4  Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchaser or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

5.5  Survival. The representations and warranties contained herein shall survive
the Closing hereunder and the delivery of the Shares for a period of twelve
months.

 

5.6  Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect the
interpretation of any of the provisions hereof.

 

5.7  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser (other than in the context of
a merger, sale of all or substantially all of the Common Stock or sale of all or
substantially all of the Company’s assets). The Purchaser may assign any or all
of its rights under this Agreement to any Person to whom the Purchaser assigns
or transfers any Shares as permitted hereunder, provided that such transferee
agrees in writing to be bound, with respect to the transferred Shares, by the
provisions of the Transaction Documents that apply to the Purchaser.

 



 13 

 

 

5.8  No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

5.9  Governing Law; Jurisdiction; No Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of Delaware, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in New York
County, New York. Each party hereby irrevocably consents to the exclusive
jurisdiction of the state and federal courts sitting in New York County, New
York for the adjudication of any dispute hereunder or in connection herewith or
with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of this Agreement), and hereby irrevocably waives,
and agrees not to assert in any suit, action or proceeding, any claim that it is
not personally subject to the jurisdiction of any such court, that such suit,
action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If any party shall commence an action or proceeding to
enforce any provisions of this Agreement, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding. Each party hereby
irrevocably waives any right it may have, and agrees not to request, a jury
trial for the adjudication of any dispute hereunder or in connection with or
arising out of this Agreement.

 

5.10  Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.11  Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 



 14 

 

 

5.12  Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchaser
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

5.13  Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

5.14  Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents,
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto.

 

5.15  Expenses. Each party shall bear its own expenses and legal fees incurred
on its behalf with respect to the negotiation, execution and consummation of the
transactions contemplated by this Agreement and the Transaction Documents.

 

(Signature Pages Follow)

 

 15 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Share Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 



IBIO, INC.   Address for Notice:         By: /s/ Robert B. Kay   iBio, Inc.
Name: Robert B. Kay     Title: Executive Chairman and CEO   600 Madison Avenue,
Suite 1601, New York, NY       Attention: Chief Executive Officer      
Telephone: (302) 355-0650       Facsimile: (302) 356-1173                 With a
copy to (which shall not constitute notice):   Andrew Abramowitz, PLLC       565
Fifth Avenue, 9th Floor       New York, NY 10017       Attention: Andrew
Abramowitz, Esq.       Telephone: (212) 972-8882       Facsimile: (212) 972-8883

 

 



EASTERN CAPITAL LIMITED   Address for Notice:         By: /s/ Mark VanDevelde  
Eastern Capital Limited Name: Mark VanDevelde   10 Market Street No. 773 Title:
Director   Camana Bay       Grand Cayman KY1-9006       Attention: William
Sullivan       Telephone: 345-640-3330       Fax: 345-945-1531

  

Address for Delivery of Shares for Purchaser (if not same as address for
notice):

 

Shares to be delivered in book entry form to:

 

Eastern Capital Limited A/C # ECL01 / 17-99237

Custodian: Northern Trust Company

DTC # 2669

Agent ID # 20290

Institution ID # 26724

 



 

 

 

 

 

